DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 10, 16, 17, 19 – 21, 25,  and 27 have been cancelled. Claims 22, 31, and 35 have been amended. Claims 23, 24, 26, 28 – 30, 32 – 34, and 36 – 38 are as previously presented. Claims 11 – 15 and 18 remain withdrawn. Therefore, claims 22 – 24, 26, and 28 – 38 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 6/23/2022 has been entered. The previously set-forth non-statutory double patenting rejection is withdrawn in view of Applicant's terminal disclaimer filed 6/23/2022. The previously set-forth 112(b) rejections of claims 22-24, 26, and 28 - 38 are withdrawn in view of Applicant's amendments to claims 22, 31, and 35.

Claim Interpretation
As stated in the non-final rejection dated 3/23/2022, the independent claims (claims 22, 31, and 35) recite, “one or more passive, mechanical markings disposed on the surface” of the consumable component. The terms “passive” and “mechanical” are being interpreted as described in paragraph [0044] of Applicant’s specification: “the indicia are passive, mechanical indicia, insofar as "passive" indicates that the indicia do not emit any signals, store or transmit any electronic data, or otherwise perform any actions. Put another way, the indicia/markings are dumb (as opposed to being smart indicia that might interact with a computing device). Meanwhile, "mechanical" indicates that the markings/indicia are physical markings formed or created from physical additive or subtractive processes applied to an interchangeable component. As some examples, the mechanical markings may include holes formed with drills, letters etched into a material, symbols printed onto a material, shapes etched onto a material, etc.”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 24, 30, 31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffa et al. (US 2013/0264317).
Regarding claim 22, Hoffa discloses a consumable component (Figs. 1 and 2, “torch tip 104 includes one or more consumables (e.g., replaceable consumable components (e.g., an electrode 105, a nozzle 110, a retaining cap 115, a swirl ring 120, and a shield 125))” [0060]) that is removably coupleable to a plasma torch (Figs. 1 and 2, plasma torch body 102; [0060]) configured to determine that the consumable component installed therein is genuine ([0004]-[0005]), the consumable component comprising: 
a surface that is optically viewable at an operative end of the plasma torch when the consumable component is installed in the operative end of the plasma torch (the consumable component comprises device 202; “[device] 202 is located on (e.g., coupled to) the body or located within (e.g., integrated within) the body” [0063]; note: the “body” is the body of the consumable component of torch tip 104; “[devices] 202, each assigned to a consumable of a thermal processing torch” [0063]; see also Fig. 2; a surface of the consumable component comprising device 202 is optically viewable with element 204 [0064]; element 204 is “a data reading device arranged in or on the torch” [0064]; see also Fig. 2); and
one or more passive, mechanical markings disposed on the surface (“device 202 can be a ... bar code label” [0063]; a bar code label is a passive marking; that is, a bar code label does not transmit and is therefore not considered an active device; rather, a bar code label is a passive, non-transmitting device; a bar code label comprises symbols printed onto a material, which Applicant’s specification indicates is an example of ‘mechanical’ markings), the one or more passive, mechanical markings providing information relating to a manufacturer of the consumable component (“device 202 is encoded with information pertaining to the consumable to which the signal device 202 is assigned. The encoded information can be generic or fixed information such as the consumable's name, trademark, manufacturer, serial number, and/or type” [0065]; [0074]).
In addition to structural limitations, claim 22 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: wherein the plasma torch is “configured to determine that the consumable component installed therein is genuine.” It is noted that the claimed apparatus is the consumable component, and not the plasma torch. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114. 

Regarding claim 24, Hoffa discloses wherein the one or more passive, mechanical markings include a trademark identifying the manufacturer of the consumable component (“device 202 is encoded with information pertaining to the consumable to which the signal device 202 is assigned. The encoded information can be generic or fixed information such as the consumable's name, trademark, manufacturer, serial number, and/or type” [0065]).

Regarding claim 30, Hoffa discloses wherein the one or more passive, mechanical markings further comprise information relating to an operational parameter associated with the consumable component ([0067]; “device 202 can also specify operating parameters (e.g., operation instructions or operating data)” [0067]).

Regarding claim 31, a consumable component (Figs. 1 and 2, “torch tip 104 includes one or more consumables (e.g., replaceable consumable components (e.g., an electrode 105, a nozzle 110, a retaining cap 115, a swirl ring 120, and a shield 125))” [0060]) that is removably coupleable to a plasma torch (Figs. 1 and 2, plasma torch body 102; [0060]) configured to determine an operational parameter associated with the consumable component installed therein (the consumable component comprises device 202; “device 202 can also specify operating parameters (e.g., operation instructions or operating data)” [0067]), the consumable component comprising: 
a surface that is optically viewable at an operative end of the plasma torch when the consumable component is installed in the operative end of the plasma torch (“[device] 202 is located on (e.g., coupled to) the body or located within (e.g., integrated within) the body” [0063]; note: the “body” is the body of the consumable component of torch tip 104; “[devices] 202, each assigned to a consumable of a thermal processing torch” [0063]; see also Fig. 2; a surface of the consumable component comprising device 202 is optically viewable with element 204 [0064]; element 204 is “a data reading device arranged in or on the torch” [0064]; see also Fig. 2); and
one or more passive, mechanical markings disposed on the surface (“device 202 can be a ... bar code label” [0063]; a bar code label is a passive marking; that is, a bar code label does not transmit and is therefore not considered an active device; rather, a bar code label is a passive, non-transmitting device; a bar code label comprises symbols printed onto a material, which Applicant’s specification indicates is an example of ‘mechanical’ markings), the one or more passive, mechanical markings providing information relating to the operational parameter associated with the consumable component ([0067]; “device 202 can also specify operating parameters (e.g., operation instructions or operating data)” [0067]).
In addition to structural limitations, claim 31 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: wherein the plasma torch is “configured to determine an operational parameter associated with the consumable component installed therein.” It is noted that the claimed apparatus is the consumable component, and not the plasma torch. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. MPEP § 2114. 

Regarding claim 33, Hoffa discloses wherein the one or more passive, mechanical markings further comprise information relating to a manufacturer of the consumable component (“device 202 is encoded with information pertaining to the consumable to which the signal device 202 is assigned. The encoded information can be generic or fixed information such as the consumable's name, trademark, manufacturer, serial number, and/or type” [0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 26, 29, 32, and 34 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffa et al. (US 2013/0264317) in view of Zhang et al. (US 2016/0165712).
Regarding claim 23, Hoffa does not expressly disclose wherein the surface is a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch. Rather, Hoffa provides an example wherein the passive, mechanical markings are positioned in alternative locations on the consumable component (see Fig. 12 showing devices 1202a-1202g, which correspond to device 202 described above, being positioned as shown.
Zhang is directed toward a consumable cartridge for a plasma arc torch ([Title], [0007]). Zhang discloses a consumable component (a crown, described in [0008]-[0011]) comprising a passive, mechanical marking (a “raised feature” [Abstract]). An example of the raised feature is shown in Fig. 22, as “raised portion 2002 of the crown 1006” [0162]. As shown in Fig. 22, raised portion 2002 of the consumable component (crown 1006) is on the rear end wall that is disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch. This allows the passive, mechanical marking / raised portion to contact “consumable sensor 2104,” which is a sensor that determines that the consumable component / crown is present, such that sensor 2104 is activated and the torch is permitted to operate [0162].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the surface is a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch. This allows a sensor at a particular location within the torch to recognize that a consumable component is installed in the torch, such that the torch is permitted to operate, as recognized by Zhang. Furthermore, as described above, Hoffa discloses one or more passive, mechanical markings on a consumable component that are sensed by a sensor. The claimed location of the one or more passive, mechanical markings is merely a rearrangement of the position of the one or more passive, mechanical markings. The courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.

Regarding claim 26, Hoffa does not expressly disclose wherein the one or more passive, mechanical markings further comprise information relating to a presence of the consumable component in a requisite location within the plasma torch.
Zhang is directed toward a consumable cartridge for a plasma arc torch ([Title], [0007]). Zhang discloses a consumable component (a crown, described in [0008]-[0011]) comprising a passive, mechanical marking (a “raised feature” [Abstract]). The raised feature of the crown comprises information relating to a presence of the consumable component in a requisite location within the plasma torch, because the “raised feature is configured to activate the consumable sensor by pressing against the consumable sensor upon installation of the crown into the plasma arc torch, thereby permitting a flow of electrical current” [0049].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more passive, mechanical markings further comprise information relating to a presence of the consumable component in a requisite location within the plasma torch. Zhang states, “Upon activation of the consumable sensor 2104, the torch 2100 can provide a flow of current from the torch head 2102 to the cartridge 1000 to enable torch operations” [0160]. This indicates that the use of the raised feature / passive, mechanical marking allows for providing an indication that the consumable component is installed within the plasma torch, such that torch operations can subsequently be performed.

Regarding claim 29, Hoffa discloses wherein the one or more passive, mechanical markings further comprise information relating to an operational parameter associated with the consumable component ([0067]; “device 202 can also specify operating parameters (e.g., operation instructions or operating data)” [0067]).

Regarding claim 32, Hoffa does not expressly disclose wherein the surface is a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch. Rather, Hoffa provides an example wherein the passive, mechanical markings are positioned in alternative locations on the consumable component (see Fig. 12 showing devices 1202a-1202g, which correspond to device 202 described above, being positioned as shown.
Zhang is directed toward a consumable cartridge for a plasma arc torch ([Title], [0007]). Zhang discloses a consumable component (a crown, described in [0008]-[0011]) comprising a passive, mechanical marking (a “raised feature” [Abstract]). An example of the raised feature is shown in Fig. 22, as “raised portion 2002 of the crown 1006” [0162]. As shown in Fig. 22, raised portion 2002 of the consumable component (crown 1006) is on the rear end wall that is disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch. This allows the passive, mechanical marking / raised portion to contact “consumable sensor 2104,” which is a sensor that determines that the consumable component / crown is present, such that sensor 2104 is activated and the torch is permitted to operate [0162].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the surface is a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch. This allows a sensor at a particular location within the torch to recognize that a consumable component is installed in the torch, such that the torch is permitted to operate, as recognized by Zhang. Furthermore, as described above, Hoffa discloses one or more passive, mechanical markings on a consumable component that are sensed by a sensor. The claimed location of the one or more passive, mechanical markings is merely a rearrangement of the position of the one or more passive, mechanical markings. The courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.

Regarding claim 34, Hoffa does not expressly disclose wherein the one or more passive, mechanical markings further comprise information relating to a presence of the consumable component in a requisite location within the plasma torch.
Zhang is directed toward a consumable cartridge for a plasma arc torch ([Title], [0007]). Zhang discloses a consumable component (a crown, described in [0008]-[0011]) comprising a passive, mechanical marking (a “raised feature” [Abstract]). The raised feature of the crown comprises information relating to a presence of the consumable component in a requisite location within the plasma torch, because the “raised feature is configured to activate the consumable sensor by pressing against the consumable sensor upon installation of the crown into the plasma arc torch, thereby permitting a flow of electrical current” [0049].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more passive, mechanical markings further comprise information relating to a presence of the consumable component in a requisite location within the plasma torch. Zhang states, “Upon activation of the consumable sensor 2104, the torch 2100 can provide a flow of current from the torch head 2102 to the cartridge 1000 to enable torch operations” [0160]. This indicates that the use of the raised feature / passive, mechanical marking allows for providing an indication that the consumable component is installed within the plasma torch, such that torch operations can subsequently be performed.

Regarding claim 35, Hoffa discloses a consumable component (Figs. 1 and 2, “torch tip 104 includes one or more consumables (e.g., replaceable consumable components (e.g., an electrode 105, a nozzle 110, a retaining cap 115, a swirl ring 120, and a shield 125))” [0060]) that is removably coupleable to a plasma torch (Figs. 1 and 2, plasma torch body 102; [0060]), the consumable component comprising: 
a surface that is optically viewable at an operative end of the plasma torch when the consumable component is installed in the operative end of the plasma torch (the consumable component comprises device 202; “[device] 202 is located on (e.g., coupled to) the body or located within (e.g., integrated within) the body” [0063]; note: the “body” is the body of the consumable component of torch tip 104; “[devices] 202, each assigned to a consumable of a thermal processing torch” [0063]; see also Fig. 2; a surface of the consumable component comprising device 202 is optically viewable with element 204 [0064]; element 204 is “a data reading device arranged in or on the torch” [0064]; see also Fig. 2); and 
one or more passive, mechanical markings disposed on the surface (“device 202 can be a ... bar code label” [0063]; a bar code label is a passive marking; that is, a bar code label does not transmit and is therefore not considered an active device; rather, a bar code label is a passive, non-transmitting device; a bar code label comprises symbols printed onto a material, which Applicant’s specification indicates is an example of ‘mechanical’ markings).
Hoffa does not expressly disclose wherein the one or more passive, mechanical markings provides information relating to a presence of the consumable component in a requisite location within the plasma torch.
Zhang is directed toward a consumable cartridge for a plasma arc torch ([Title], [0007]). Zhang discloses a consumable component (a crown, described in [0008]-[0011]) comprising a passive, mechanical marking (a “raised feature” [Abstract]). The raised feature of the crown provides information relating to a presence of the consumable component in a requisite location within the plasma torch, because the “raised feature is configured to activate the consumable sensor by pressing against the consumable sensor upon installation of the crown into the plasma arc torch, thereby permitting a flow of electrical current” [0049].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more passive, mechanical markings provides information relating to a presence of the consumable component in a requisite location within the plasma torch. Zhang states, “Upon activation of the consumable sensor 2104, the torch 2100 can provide a flow of current from the torch head 2102 to the cartridge 1000 to enable torch operations” [0160]. This indicates that the use of the raised feature / passive, mechanical marking allows for providing an indication that the consumable component is installed within the plasma torch, such that torch operations can subsequently be performed.
In addition to structural limitations, claim 35 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: wherein the plasma torch is “configured to determine that the consumable component installed therein is disposed in a requisite location.” It is noted that the claimed apparatus is the consumable component, and not the plasma torch. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." MPEP § 2114. 

Regarding claim 36, Hoffa does not expressly disclose wherein the surface is a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch. Rather, Hoffa provides an example wherein the passive, mechanical markings are positioned in alternative locations on the consumable component (see Fig. 12 showing devices 1202a-1202g, which correspond to device 202 described above, being positioned as shown.
Zhang is directed toward a consumable cartridge for a plasma arc torch ([Title], [0007]). Zhang discloses a consumable component (a crown, described in [0008]-[0011]) comprising a passive, mechanical marking (a “raised feature” [Abstract]). An example of the raised feature is shown in Fig. 22, as “raised portion 2002 of the crown 1006” [0162]. As shown in Fig. 22, raised portion 2002 of the consumable component (crown 1006) is on the rear end wall that is disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch. This allows the passive, mechanical marking / raised portion to contact “consumable sensor 2104,” which is a sensor that determines that the consumable component / crown is present, such that sensor 2104 is activated and the torch is permitted to operate [0162].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the surface is a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch. This allows a sensor at a particular location within the torch to recognize that a consumable component is installed in the torch, such that the torch is permitted to operate, as recognized by Zhang. Furthermore, as described above, Hoffa discloses one or more passive, mechanical markings on a consumable component that are sensed by a sensor. The claimed location of the one or more passive, mechanical markings is merely a rearrangement of the position of the one or more passive, mechanical markings. The courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.

Regarding claim 37, Hoffa discloses wherein the one or more passive, mechanical markings further comprise information relating to a manufacturer of the consumable component (“device 202 is encoded with information pertaining to the consumable to which the signal device 202 is assigned. The encoded information can be generic or fixed information such as the consumable's name, trademark, manufacturer, serial number, and/or type” [0065]; [0074]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffa in view of Sanders (US 2015/0319836).
Regarding claim 28, Hoffa does not expressly disclose wherein the consumable component is a unitary cartridge.
Sanders is directed toward a consumable cartridge for a plasma arc cutting system [Title]. Sanders discloses a consumable component that is a unitary cartridge (Fig. 1A, “unitary cartridge 200” [0048]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the consumable component is a unitary cartridge. The use of a unitary cartridge, as disclosed by Sanders, is “cost effective,” “improve[s] installation and ease of use by end users,” and “increase[s] system performance” [0005], as recognized by Sanders.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffa / Zhang in view of Hackett et al. (US 2002/0135283).
Regarding claim 38, Hoffa does not expressly disclose further comprising a keying feature that aligns the one or more passive, mechanical markings in a specific radial location when the consumable component is installed in the plasma torch.
Hackett is directed toward consumable components for a plasma arc torch [Abstract]. Hackett discloses a plasma arc torch comprising an “output structure / “working end”, wherein the output structure comprises contoured surfaces that mate with corresponding contoured surfaces on consumable components, such as electrodes, swirl rings, nozzles, and shields [Abstract].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising a keying feature that aligns the one or more passive, mechanical markings in a specific radial location when the consumable component is installed in the plasma torch. The inclusion of a keying feature, such as the contoured surface of the consumable components of Hackett, allows for “facilitating alignment of the consumable components with an axis of the output structure” [Abstract], as recognized by Hackett. It is noted that while Hackett does not expressly disclose a passive, mechanical marking, Hoffa discloses a passive, mechanical marking as described above, and the inclusion of a keying feature, such as the contoured surface of the consumable component of Hackett, is capable of aligning the passive, mechanical marking / bar code of the consumable component of Hoffa in a specific radial location when the consumable component is installed in the plasma torch.

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.
On pages 9 – 10, Applicant argues against Hoffa’s disclosure of “one or more passive, mechanical markings.” On page 9, Applicant states the following:

    PNG
    media_image1.png
    445
    640
    media_image1.png
    Greyscale

However, a barcode does not emit any signals, store or transmit any electronic data, or otherwise perform any actions. A barcode is simply a series of lines of varying width. This series of lines does not emit any signals, it does not store or transmit any electronic data, and it does not perform any actions. Therefore, a barcode reads on Applicant’s claimed “one or more passive, mechanical markings.”

On pages 9 – 10, Applicant states the following:

    PNG
    media_image2.png
    193
    639
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    165
    635
    media_image3.png
    Greyscale

However, Examiner has utilized Applicant’s definitions of the terms “passive” and “mechanical” as described in Applicant’s specification. In fact, Examiner included in the non-final rejection (as well as in the present final rejection) a ‘Claim Interpretation’ section that includes Applicant’s descriptions of the terms “passive” and “mechanical” (see pages 2 – 3 of the non-final rejection dated 3/23/2022, as well as the ‘Claim Interpretation’ section above). That is, Examiner interpreted the terms “passive” and “mechanical” as described in paragraph [0044] of Applicant’s specification: “the indicia are passive, mechanical indicia, insofar as "passive" indicates that the indicia do not emit any signals, store or transmit any electronic data, or otherwise perform any actions. Put another way, the indicia/markings are dumb (as opposed to being smart indicia that might interact with a computing device). Meanwhile, "mechanical" indicates that the markings/indicia are physical markings formed or created from physical additive or subtractive processes applied to an interchangeable component. As some examples, the mechanical markings may include holes formed with drills, letters etched into a material, symbols printed onto a material, shapes etched onto a material, etc.”.  A barcode reads on Applicant’s claimed “one or more passive, mechanical markings.” As described in the prior art rejections of claims 22, 31, and 35, Hoffa’s disclosure of a barcode reads on the claimed “one or more passive mechanical markings” as follows: a bar code label is a passive marking; that is, a bar code label does not transmit and is therefore not considered an active device; rather, a bar code label is a passive, non-transmitting device; a bar code label comprises symbols printed onto a material, which Applicant’s specification indicates is an example of ‘mechanical’ markings. Additionally, as described above, a barcode does not emit any signals, store or transmit any electronic data, or otherwise perform any actions. A barcode is simply a series of lines of varying width.

On page 10, Applicant states, "paragraph [0003] of the Background of the present application explicitly describes pitfalls of utilizing barcodes to identify interchangeable torch components."
It appears that this discussion of barcodes is present in paragraph [0004], rather than paragraph [0003], of Applicant's specification. Regardless, the Examiner acknowledges that Applicant's specification describes potential difficulties encountered with barcode use. However, the claimed invention recites, "one or more passive, mechanical markings disposed on the surface." The Examiner has construed the meaning of "one or more passive, mechanical markings" consistent with Applicant's specification, as described above. Even though Applicant's specification describes potential difficulties encountered with barcode use, it is improper to import into a claim limitations that are not part of the claim. See MPEP 2111.01-II. Furthermore, Applicant's own definition of "one or more passive, mechanical markings,” as described in Applicant’s paragraph [0044] and the ‘Claim Interpretation’ section, encompasses a barcode.

On pages 11 – 13, Applicant argues against the rejection of claim 23 regarding the limitation, “wherein the surface is a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch.” Applicant states, “[c]ritically, this rear end wall placement is not simply a design choice, but an engineering accomplishment that contradicts typical practices,” and “Hoffa also seems to suggest that rear end wall placement is not simply a design choice, but an engineering accomplishment that contradicts typical practices. This is because Hoffa explains that avoiding line of sight requirements is advantageous” [page 12].
However, as described in the rejection of claim 23, the claimed location of the one or more passive, mechanical markings (a rear end wall of the consumable component, as claimed) is merely a rearrangement of the position of the one or more passive, mechanical markings of Hoffa (Hoffa provides an example wherein the passive, mechanical markings are positioned in alternative locations on the consumable component; see Fig. 12 showing devices 1202a-1202g, which correspond to device 202 (the barcode)).

On page 12, Applicant further states, “[i]n rejecting claim 23, the Office Action concedes that Hoffa fails to teach the features recited in claim 22 and turns to Zhang to argue that it would be obvious to place one or more passive, mechanical markings on a rear wall. However, Zhang does not provide motivation to alter the location of the Hoffa signal devices (the alleged passive, mechanical markings).” Additionally, Applicant states, “During the Interview, the Examiner argued that Zhang provides a general motivation to include a marking on a rear end wall of a consumable; however, this logic appears to ignore the claim as a whole. As is explained above, when the subject matter of claim 23 is considered in combination with the subject of matter of claim 22, it is clear that claim 23 specifies that the one or more passive, mechanical markings on the rear end wall provide information relating to a manufacturer of the consumable component. Consequently, Zhang fails to provide any motivation that teaches the features of claim 23.”
However, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the position of the claimed one or more passive, mechanical markings (that is, wherein the surface [on which the one or more passive, mechanical markings is disposed] is a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch, as recited in claim 23) is merely a rearrangement of the position of the one or more passive, mechanical markings of Hoffa, as described in the rejection of claim 23. The Zhang reference has been cited to show that it is known in the art of plasma arc torches to include a passive, mechanical marking at the location claimed in claim 23 (a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch). Examiner acknowledges that the species of one or more passive, mechanical markings described in Hoffa is not the same species of one or more passive, mechanical markings described in Zhang. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As stated above, the Zhang reference has been cited to show that it is known in the art to include one or more passive, mechanical markings at the location claimed in claim 23, and the inclusion of this limitation is merely a rearrangement of the position of the one or more passive, mechanical markings of Hoffa.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761